Citation Nr: 0831217	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service connected major depressive disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), also claimed as 
emphysema and asthma, to include as secondary to service 
connected major depressive disorder, and if so, whether the 
reopened claim should be granted.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1946 to March 1947, and from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and July 2007 rating 
decisions by the New York, New York, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The 
May 2003 decision denied entitlement to an increased rating 
for depression and to TDIU, while the July 2007 decision 
denied service connection for COPD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for COPD and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Major depressive disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as apathy, social 
withdrawal, sleep difficulties, anxiety, depression, and 
irritability.

2.  Service connection for emphysema, now claimed as COPD, 
was denied by the RO in a March 1999 rating decision, based 
on findings that the condition did not arise in service and 
was not related to smoking in service.

3.  Evidence received since March 1999 was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact, and raises the 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a evaluation in excess of 
50 percent for major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 
9434 (2007).

2.  New and material evidence having been received, the claim 
of service connection for COPD, also claimed as emphysema and 
asthma, to include as secondary to service connected major 
depressive disorder, is reopened.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the question of whether new and material 
evidence has been submitted to reopen a previously denied 
claim, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

With regard to the evaluation of major depressive disorder, 
correspondence dated in March 2003 and April 2007 provided 
notice of the elements of the claim for increase, what types 
of evidence and information was necessary to substantiate the 
claim, and the respective responsibilities of VA and the 
veteran in obtaining such.  The letters did not inform the 
veteran of the need to show how his disability affected his 
daily and work lives.  Despite the fact that notification to 
the veteran may not have met all of the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) and related 
case law, the Board finds that the matters decided below may 
be addressed at this time, without further remand, because 
any errors in notice are not prejudicial, and because the 
veteran has been provided all the information necessary to 
allow a reasonable person to substantiate these claims.  
Discussion in the December 2004 statement of the case and in 
July and November 2007 supplemental statements of the case 
informed the veteran of the specific criteria applicable to 
his claim and noted the importance of showing the impact on 
occupational and social functioning.  The veteran has 
demonstrated his understanding of the claim by addressing in 
detail the elements of the claim for increase at his November 
2007 decision review officer hearing, as well as in written 
argument over the course of the appeal.  The veteran and his 
representative have obtained and submitted medical opinions 
addressing the rating criteria, and the Board notes that the 
veteran's accompanying claim is for TDIU, and as part of this 
claim the veteran has discussed the impact of his 
disabilities on his overall functional capacity.  While the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has provided VA examinations and has associated ongoing VA 
treatment records with the claims file.  The veteran has 
submitted private treatment records and medical opinions from 
his treating VA doctor.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Major Depressive Disorder

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as is shown below, 
the veteran's described level of impairment has been 
relatively steady over the course of the appeal, and staged 
ratings are not appropriate.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent evaluation is assigned. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130. 

The veteran underwent a VA mental disorders examination in 
April 2003.  The examiner reviewed VA treatment records 
dating back to 1998, and noted the veteran was involved with 
ongoing therapy.  The veteran reported that he had been 
receiving VA psychiatric treatment for over 30 years.  The 
veteran stated that he had not worked in over 15 years; he 
was a truck driver.  He also reported having progressive 
COPD.  The veteran had been married for 53 years and had no 
children; he did not want any out of fear his mental problems 
would be passed on.  He reported extreme nervousness and 
noted that he has gone to the emergency room several times.  
He cannot cope with his breathing difficulty.  He cannot 
work, and has increasing difficulty leaving his house, even 
to eat out with relatives.   He has difficulty sleeping 
because of his home oxygen, and worries about taking his 
Prednisone.  He described a low frustration tolerance, 
irritability, and feelings of hopelessness at times.  The 
examiner observed that the veteran's breathing was audible, 
and he was quite apprehensive about the upcoming interview.  
There were no psychotic symptoms such as impaired thought 
processes or communication, and there were no delusions or 
hallucinations.  He denied homicidal thoughts.  He was able 
to maintain personal hygiene.  The veteran did not report any 
memory problems, and displayed no obsessive or compulsive 
behaviors.  Speech was normal in rate and flow, though at 
times he spoke very loudly.  He was depressed, discouraged, 
and pervasively anxious.  No impairment of impulse control 
was noted.  He socially isolates because he worries about the 
limitations imposed by COPD.  The veteran diagnosed an 
anxiety disorder or dysthymic disorder, and assigned a Global 
Assessment of Functioning (GAF) score of 50.  The examiner 
stated that the veteran's serious anxiety symptoms impaired 
his social functioning and rendered him unemployable.  The 
doctor commented that the veteran was caught in a cycle, as 
his COPD made him more anxious, and the increased anxiety 
caused additional breathing problems.  
 
A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

VA treatment records from October 2002 to November 2007 
reveal continuing treatment for and complaints of anxiety and 
depression, often related to his increasing breathing 
problems.  He was admitted several times in recent years for 
COPD.  He had trouble sleeping.  In June 2003, a GAF score of 
45 was assigned.  In June 2005, the veteran's treating 
psychiatrist, Dr. CR, stated that worsening COPD was 
aggravating his anxiety and depression, and he reported in 
August 2005 that the veteran had trouble controlling his 
emotions.  Impaired concentration was also noted in February 
2007.  

In March 2003, the veteran's representative submitted a copy 
of a physician's questionnaire completed by Dr. CR.  On the 
form, the doctor stated that the veteran's psychiatric 
disability best approximated the criteria for a 70 percent 
evaluation.  He noted the veteran was extremely depressed and 
anxious, and had difficulty adapting to stressful 
circumstances and could not establish effective 
relationships.  He had a poor frustration tolerance.  Dr. CR 
stated that the veteran was unemployable.

The veteran testified at a personal hearing before a decision 
review officer (DRO) at the RO in November 2007.  At that 
time, he recounted his in-service psychiatric treatment and 
the long history of problems he had since service.  He 
reported that his breathing problems and his psychiatric 
disability aggravated each other.

Dr. CR submitted a statement in March 2007.  He indicated 
that the veteran's depression was worse, and that breathing 
problems had intensified his anxiety.  He was withdrawn and 
stayed at home most of the time.  His sleep was poor, but 
concentration and attention span were improved.  He feels 
useless and hopeless.  He obsessively checks lights and 
doors.  A GAF score of 40 was assigned.

In April 2007, another VA mental disorders examination was 
conducted.  The veteran reported that his worsening COPD was 
aggravating his psychiatric condition.  He stated he spent 
the majority of his time at home or at the VA medical center.  
He was socially isolated, irritable, and depressed.  He was 
very anxious over his health problems, and was chronically 
depressed.  He had little interest in activities.  There were 
no psychotic symptoms or impaired thought processes.  The 
veteran denied suicidal or homicidal thoughts, and personal 
hygiene was intact.  He complained of short term memory 
deficits and periodic panic attacks.  The veteran reported 
some impaired impulse control, leading to his irritability 
and social withdrawal.  The veteran's sleep was seriously 
impaired.  A GAF of 45 was assigned.

The Board finds that the evidence of record supports 
assignment of a 50 percent evaluation for major depressive 
disorder, and no higher.  The veteran is chronically 
depressed and anxious, with resultant social withdrawal and a 
definite impairment of his occupational functioning.  The 
evidence does not establish, however, that his depression and 
anxiety prevent him from functioning independently, 
appropriately, and effectively.  He maintains his personal 
hygiene, and is married for 53 years.  There is no indication 
of marital discord reflected in the file, and treatment 
records show that the veteran's wife is very supportive and 
attentive.  No more than minor short term memory problems are 
referenced, and while the veteran reports impaired impulse 
control, examiners do not report any specific incidents or 
examples of such.  Similarly, allegations of obsessional 
behaviors are not adequately corroborated by the record.  
There is a single instance where the veteran noted constant 
checking of lights and doors.  There is no instance of 
violent behavior, and one examiner in fact noted that the 
veteran was very eager to please and apologetic for his 
behavior.  On treatment for COPD in 2007, at one point the 
veteran was reported to be uncooperative and angry, but this 
appears to be an isolated incident.  The majority of the 
social withdrawal and sleep impairment appear to be more 
related to COPD issues than to anxiety or depression.  The 
claim must be denied.

New and Material Evidence to Reopen a 
Claim of Service Connection for COPD

Service connection for emphysema was denied in a March 1999 
rating decision, based on a finding that the disease was not 
first shown during service and that there was no evidence 
that the veteran's in-service smoking had resulted in the 
disease.  This decision was not appealed and became final in 
March 2000.  In February 2005, the veteran submitted a claim 
of service connection for COPD as secondary to major 
depressive disorder.  A review of the claims file makes 
evident that this is not a claim for a newly diagnosed 
disability; it is a reopened claim for the same, worsening 
respiratory illness under a modified theory of entitlement.  
Emphysema is a subset of COPD, and not a different 
disability.  As the claim was previously denied and that 
decision has become final, the threshold issue of whether new 
and material evidence to reopen the claim has been received 
must be considered.  The Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in February 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the March 1999 decision, the evidence 
consisted of service medical records, private medical 
records, and VA treatment records.  The evidence established 
the diagnosis of emphysema, but did not show a relationship 
between that condition and military service.  The veteran had 
alleged that he began smoking in service and had developed 
nicotine addiction as a result, which had in turn caused his 
emphysema.

Since March 1999, the veteran has submitted additional 
private and VA treatment records.  He has also submitted a 
June 2003 statement from Dr. AB, his treating VA physician, 
which indicates that the veteran's smoking was related to his 
service connected psychiatric illness.  This statement is 
clearly new, as it was created well after the March 1999 
decision, and is not cumulative or redundant of other 
evidence of record.  Further, it is material because the 
opinion of Dr. AB addresses the unestablished fact of a nexus 
between service and current disability, albeit on a secondary 
basis.  This raises the reasonable possibility of 
substantiating the claim, and hence the claim of service 
connection for COPD must be reopened.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder is denied.

New and material evidence having been received, the claim of 
service connection for COPD, also claimed as emphysema and 
asthma, to include as secondary to service connected major 
depressive disorder, is reopened.  To this extent only, the 
benefit ought on appeal is granted.


REMAND

Remand is required with regard to the claim of service 
connection for COPD for additional evidentiary development 
and reconsideration of the claims in light of the veteran's 
clarified allegations.  As the claim for TDIU is inextricably 
intertwined with the COPD claim, remand is also required in 
that instance.

The RO has denied service connection for COPD based on a 
finding that there is no evidence of a relationship between 
COPD and major depressive disorder.  This fails to address 
the full extent of the veteran' allegations.  He was not 
alleging that his depression directly caused his COPD, but 
instead that his depression caused him to smoke, and this in 
turn resulted in COPD.  This specific theory of causation has 
never been addressed by the RO in development or 
adjudication.

The veteran notified VA that he was in receipt of Social 
Security Administration disability benefits, effective from 
1990.  The medical records supporting this award have not 
been associated with the file.  As the decision notes that 
the award is based upon the veteran's respiratory illness, 
these records are relevant to his current claim and must be 
obtained under the VCAA's duty to assist.  38 C.F.R. § 3.159.

Additionally, the veteran submitted VA Form 21-4142's, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for two private doctors, Dr. 
JM and Dr. AR.  The releases are dated in 2001, and the forms 
are no longer valid.  The RO should take steps to obtain 
valid releases to obtain any pertinent records from these 
doctors and any other providers identified by the veteran.  
[The Board notes that the mere mention of the forms in a 
March 2006 letter provided no clear guidance to the veteran 
as to what action is required on him.]

Finally, it appears that a VA examination is required to 
obtain an opinion regarding the veteran's use of tobacco and 
whether such is secondary to service connected major 
depressive disorder.  Although Dr. AB, a physician, has 
addressed this point, a psychologist or psychiatrist would 
appear better qualified to speak to addiction based on the 
need for human contact.

The Board notes that this is not a claim of service 
connection for disability or death due to use of tobacco 
products, which is prohibited by law.  It is instead a claim 
for secondary service connection for a disability due to 
tobacco use caused by a service connected disability.  The VA 
Office of General Counsel has distinguished the two instances 
and has held that the latter is a valid and allowable claim.  
VAOPGCPREC 6-2003; see also VA Adjudication Procedures Manual 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section K, Topic 69, 
Blocks d-f.

Turning to the claim for TDIU, a finding of unemployability 
is dependent upon consideration of all service connected 
disabilities and their assigned ratings.  As here the veteran 
could potentially be service connected for COPD following the 
remand, a decision regarding TDIU would be premature at this 
time.  The claims are inextricably intertwined, and all 
service connection claims must be fully adjudicated prior to 
consideration of TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Contact the veteran and request that he 
complete VA Form 21-4142's for Dr. JM, Dr. 
AR, and any other provider so that VA can 
assist him in obtaining complete private 
medical records.  In the alternative, 
inform the veteran that he may submit the 
records himself.

Upon receipt of any valid releases, the RO 
should take appropriate steps to obtain 
the identified records, as well as any 
other outstanding records of pertinent 
medical treatment.

2.  Obtain all records considered in 
support of the March 1990 Social Security 
Administration decision.  If such records 
are not available, certification of such 
is required from the records custodian.

3.  Schedule the veteran for a VA mental 
disorders examination.  The examiner must 
review the claims file in connection with 
the examination.  The examiner should be 
asked to opine as to whether it is at 
least as likely as not that service 
connected major depressive disorder caused 
the veteran to use tobacco products during 
and after service.  The examiner should 
specifically address the statements by Dr. 
AB dated in June 2003.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


